 405318 NLRB No. 27TUSCALOOSA QUALITY FOODS1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We note that in Hyatt Regency Memphis, 296 NLRB 259 (1989),enfd. 939 F.2d 361 (6th Cir. 1991), the Board found that the em-
ployer violated the Act by applying more stringent and discrimina-
tory rules in response to the employees' act of selecting the union
as their representative rather than, as the judge inadvertently states,
engaging in a strike.The Respondent argues that its changes in productivity and vaca-tion pay policies were made before the strike and certification of the
Union and thus could not have been in retaliation for concerted ac-
tivity and that, in any event, the charges are barred by Sec. 10(b).
We find no merit in these arguments. It is clear that the new produc-
tivity requirements were announced for the first time in June 1993,
which was after the strike and within 6 months of the charge. Al-
though the Respondent contends that the requirements were formu-
lated before the strike, the evidence does not establish that this was
so. In addition, even assuming that the Respondent formulated the
productivity requirements after the strike but before June, the charge
was timely filed because notice and implementation of the require-
ments occurred in June and thus within the Sec. 10(b) period. See
Chinese American Planning Council, 307 NLRB 410 (1992). Withregard to vacation pay, we note that employees testified that prior
to the strike they received 40 hours of pay for 1 week's vacation.
No other means of calculating vacation time was announced or con-
veyed to the employees until after the strike and no earlier than June
1, 1993. Thereafter, employees received less vacation pay and there
is no evidence in the record that vacation pay had previously been
based on hours worked.Tuscaloosa Quality Foods, Inc. and InternationalUnion, United Mine Workers of America. Case10±CA±27193August 18, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn July 20, 1994, Administrative Law Judge How-ard I. Grossman issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order asmodified.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Tusca-
loosa Quality Foods, Inc., Tuscaloosa, Alabama, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.1. Insert the following as paragraph 2(c) and reletterthe subsequent paragraphs.``(c) Remove from its files any reference to the un-lawful discharges and notify the employees in writing
that this has been done and that the discharges will not
be used against them in any way.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
promulgate or more stringently en-force our rules so as to require employees to debone
15 boxes of meat daily or derive 56.5 percent of meat
from the contents of these boxes.WEWILLNOT
promulgate and enforce a rule of ab-senteeism more stringent than our prior rule of allow-
ing a reasonable number of absences coupled with a
requirement that the employee call in prior to the
scheduled worktime.WEWILLNOT
apply a formula for calculating ouremployees' vacation pay so as to reduce that pay.WEWILLNOT
discourage membership in Inter-national Union, United Mine Workers of America, or
any other labor organization, by discharging or other-
wise discriminating against our employees because of
their union activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
rescind the rules set forth above.WEWILL
offer reinstatement to Carl Fulgham andDorothy Thomas and make them whole, with interest,
for any loss of earnings they may have suffered be-
cause of our unlawful discharge of them. 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Respondent advances a 10(b) defense and denies that the chargewas filed on November 29, 1993. I find that it was filed on that
date, based on G.C. Exh. 1(a).The Board's letter notifying Respondent of the charge is dated No-vember 30, 1993 (G.C. Exh. 1(b)). There is no return receipt at-
tached to this letter. Respondent admits that a copy of the charge
was mailed to it on November 30, 1993. (G.C. Exh. 1 (e).) Although
it also contends that the charge was filed on November 30, 1993,
I have concluded that it was filed on November 29, 1993.All dates are in 1993 unless otherwise stated.2G.C. Exhs. 4, 5.3Employees who removed meat from bones.4G.C. Exh. 4.5G.C. Exh. 5.6G.C. Exh. 6.7G.C. Exh 14.WEWILL
notify them that we have removed fromour files any reference to their discharges and that the
discharges will not be used against them in any way.WEWILL
reimburse employees, with interest, forany vacation pay we have unlawfully withheld from
them.TUSCALOOSAQUALITYFOODS, INC.Edward A. Smith, Esq., for the General Counsel.Harry L. Hopkins, Esq. (Lange, Simpson, Robinson & Som-erville), of Birmingham, Alabama, for the Respondent.John L. Quinn, Esq. (Longshore, Nakamura & Quinn), ofBirmingham, Alabama, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEHOWARDI. GROSSMAN, Administrative Law Judge. Thecharge was filed on November 29, 1993,1by InternationalUnion, United Mine Workers of America (the Union), and
complaint issued on February 28, 1994. It alleges that Tusca-
loosa Quality Foods, Inc. (Respondent or the Company), on
about June 6, 1993, imposed new rules on its employees, in-
cluding changing their production requirements, their rules
and penalties for absence, tardiness, and failure to achieve
production goals, and the method of determining the vacation
payÐall in retaliation for their participation in protected con-
certed and union activities. In addition, the complaint alleges
that Respondent discharged employee Carl Fulgham on Au-
gust 25 and employee Dorothy Thomas on September 17, for
the same reason. The complaint alleges that Respondent
thereby violated Section 8(a)(3) and (1) of the National
Labor Relations Act (the Act).A hearing on these matters took place before me on May2, 1994, in Birmingham, Alabama. Thereafter, the General
Counsel and Respondent filed briefs. Based on the entire
record, including my observation of the demeanor of the wit-
nesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe pleadings establish that Respondent is an Alabamacorporation, with an office and place of business in Tusca-
loosa, Alabama, where it is engaged in the business of proc-
essing chickens. During the calendar year preceding issuance
of the complaint, a representative period, the Company sold
and shipped goods valued in excess of $50,000 from its Tus-
caloosa, Alabama facilities directly to customers located out-
side the State of Alabama. Respondent is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II. THELABORORGANIZATION
The Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Strike, the Representation Petition, andtheElection
On May 11, certain of Respondent's employees engagedin a strike. The exact number is not indicated in the tran-
script. A representation petition filed by the Union 6 days
later however, claims that the Company had 175 employees,
and a tally of ballots at a Board election lists 191 eligible
voters.2General Manager Lonnie Polk testified that all the``deboners''3walked out, but that 50 to 60 other employeesremained at work. I conclude that over 100 employees went
out on strike on May 11. Current employee Sheila Watkins
testified that the reason was the fact that the current employ-
ees' hours of work were too long. The walkout lasted about
a week.The petition was filed on May 17,4claiming representationof Respondent's production and maintenance employees, and
the election was held on July 8. Out of the total of 191 eligi-
ble voters, 151 cast votes for the Union, while 3 voters op-
posed it.5The Board certified the Union as the collective-bargaining representative of the indicated employees on July
16.6B. The Alleged Changes in Rules1. The production rulesa. Summary of the evidenceThere are two factual issues: the production requirementsand the required percentage of yield. These rules pertained
to the deboners. Their function was to take a box of meat
and remove the meat from the bones. The production re-
quirement related to the number of boxes which each
deboner was required to complete daily. The yield require-
ment concerned the percentage of meat which the deboner
obtained from each box.Sheila Watkins, a current deboner who was hired in May1990, testified that her supervisor told her when she was
hired that she had to complete 10 boxes a day to keep her
job. The supervisor said nothing about yield.The stipulation of the parties and Watkins' testimony indi-cate that, in about January 1993, the employees were re-
quired to sign a document that they would debone 12 boxes
daily, but that nothing was said about yield. This stipulation
is partially contradicted by the agreement which states that
employees had to debone 15 boxes daily after a training pe-
riod. However, nothing was said about yield.7Watkins testi- 407TUSCALOOSA QUALITY FOODS8G.C. Exh. 9.9R. Exhs. 13, 14, and 15.10R. Br. 11.11See fn. 10, supra.fied that nobody was told they would be fired for not makingproduction or yield, and, in fact, that nobody was fired when
this rule was in effect. Watkins was corroborated by Mattie
Walker, the leader of the union movement, who resigned on
July 15.Watkins and Walker were also corroborated by ClaudiaTaylor, a former deboner and current supervisor, who was
called as a witness by Respondent. Although Taylor testified
that a yield requirement was announced in early 1993, she
agreed that an employee who did not meet the requirement
was not fired, but, rather, was paid $5 hourly, not the pro-
duction rate. This practice was in effect at the time of the
hearing.There are several employee status reports in evidence, stat-ing that some employees quit, or were ``terminated'' (as
checked in the appropriate box on the form) for failure to
meet ``production or yield'' requirements. These reports were
signed by various supervisors.8None of them testified, andPlant Manager Lonnie Polk stated that he could not recall thecircumstances in any of the cases.Respondent introduced three reports of alleged warningsfor failure to meet a yield requirement. Two of these reports
were assertedly signed by a supervisor who did not testify.
One of them was identified at the hearing by Claudia Taylor,
a supervisor.9Prior to 1993, the deboners removed the meat by hand. InDecember 1992, the Company instituted a new system utiliz-
ing a device called a ``cone,'' which removed the meat
semimechanically. Employees were trained to use this de-
vice.Watkins testified that Plant Manager Polk held a meetingof deboners in June. He then said, for the first time, that they
had to produce 56.5 percent of meat from the boxes they
deboned. If they did not, they would be fired. Polk also stat-
ed that the deboners would be fired if they did not complete
15 boxes daily.Employee Leader Mattie Walker testified that Polk heldseparate meetings for deboners and for support employees.
Although Walker was a support employee and did not attend
the meeting of deboners, she stated her understanding that it
was at that meeting that Polk set forth the new production
and yield requirements.According to Walker, Polk held a earlier meeting of thesupport personnel on May 19. Asked whether Polk stated the
new yield requirement at the meeting, Walker replied, ``No,
no, no'' and pointed out the separate deboner meeting. Dur-
ing the May 19 meeting, the employees asserted grievances
about working long hours and not being able to go to the
doctor or leave when they were sick. Walker denied that pro-
duction and yield were discussed, or complaints about some
workers being faster than others and being delayed on going
home. Nor was there any discussion of changing the line
quota to an individual quota.Walker acknowledged that between the time of the walk-out and the time that Walker resigned (July 15), the Com-
pany did make some changes. The employees considered
these changes to be in retaliation for their concerted activi-
ties.Plant Manager Polk, on the other hand, testified that henever made a change in the yield requirement. Polk con-
tended that the only change he made in the production re-
quirement was in response to a complaint from some em-
ployees that slower workers on the line were causing the
whole line to work longer hours. Accordingly, Polk asserted,
he changed the production quota to an individual rather than
a line requirement. This was done about May 18 or 19, after
the walkout. Prior to this, Polk argued, he measured produc-
tion by the line, but measured yield individually.Supervisor Taylor first declared that production and yieldwere always determined individually. Then, she asserted,
there was a time when the production quota was measured
by each line. Later, after the walkout, it changed to an indi-
vidual quota. Taylor also testified that the 15-box require-
ment ``started after the walkout,'' in May.b. Factual analysisWere any employees discharged prior to the walkout forfailure to meet production or yield requirements? Respondent
argues that they were citing the employee status report to
that effect.10None of the supervisors who assertedly signedthese reports howevertestified, and Plant Manager Polk said
that he did not know the circumstances in any of the cases.
Watkins and Walker denied that anybody was fired before
the walkout for failure to meet production requirements and
were corroborated by Supervisor Claudia Taylor. Although
Taylor did testify about one warning 5 days before the walk-
out, there is no evidence of discharge. I conclude that Re-
spondent did not discharge anybody before the walkout for
failure to meet production requirements.I do not credit Polk's assertion that the only change inproduction requirements was to establish an individual pro-
duction quota in lieu of a line quota. Supervisor Taylor her-
self testified that the 15-box requirement was imposed afterthe walkout.Respondent next argues that it was during the May 19meeting that Polk set forth new production and yield require-
ments.11This contention is apparently intended to supportthe Company's 10(b) defense (the charge was filed on No-
vember 29). The argument is contrary to the explicit testi-
mony of Watkins and Walker. There were two employee
meetings, the first on May 19 and the second in June. It was
during the second meeting that the new production and yield
requirements were announced. Polk's testimony does not ex-
plicitly rebut this evidence, and I conclude that it was during
the June meeting with the deboners that Polk announced the
new rules, to wit, that employees would be discharged if they
did not produce 15 boxes daily and 56.5 percent in yield.2. The new absenteeism rulea. Summary of the evidenceSheila Watkins testified that, prior to the May walkout,there was no specific number of allowed absences. All that
the employee had to do was call in that she would not be
at work and not be absent more than a ``reasonable'' number
of times. Watkins herself was absent 10 times in the 12-
month period preceding the walkout but did not receive any 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12G.C. Exh. 8.13Testimony of Plant Manager Polk and statement by companycounsel. R. Exhs. 8, 9.14G.C. Exh. 8.15G.C. Exh. 2.16See fn. 15, supra.17G.C. Exh. 8.18G.C. Exh. 8, R. Br. 6.discipline. Mattie Walker corroborated Watkins on this issue.Plant Manager Polk, on the other hand, stated that employees
absent more than 8 days annually were fired.There are several ``employee status reports'' in evidence,recording terminations for ``excessive absenteeism.'' None of
them mentions the figure ``8.'' Some speculate that the em-
ployee simply quit. One of them notes that the employee had
``2'' unexcused absences.12It is signed by Supervisor Clau-dia Taylor who, although she was a witness, did not testify
about this exhibit.The Company agrees that it did change its absenteeismpolicy. The General Counsel submitted a document which
constituted the Company's response to the Board to a prior
charge which was later withdrawn.13This document is datedNovember 17, and states that the Company ``changed over
to the occurrence system in May ... immediately after the

walkout.'' Under this new system, the document asserts, the
prior sick leave policy had been limited to 8 days annually,
but was extended to 25 days under the new policy.14Respondent also posted a notice on this subject. The noticeis entitled ``attendance and benefits.'' It states that the ``ef-
fective date'' was June 1, but there is no stated date of the
posting. Watkins testified that she first saw it in August or
September. At the bottom of the notice is the handwritten
statement:Due to confusion and misunderstanding occurrenceswill be effective [sic] 10/11/93. Everyone will have a
clean slate. Everything will count.ÐNO EXCEP-
TIONS.15The document sets forth a progressive disciplinary procedure
resulting in discharge after five ``occurrences.'' An ``occur-
rence'' is defined as a 1- to 5-day absence for one cause.16Watkins testified that Plant Manager Polk held a meetingin August or September, at which he discussed the notice.Polk told the employees that they would be fired if they were
late or absent too many times. According to Watkins, there
were no such rules prior to the walkout.As noted, Polk contended that there was a prior policywhich dictated discharge if the employee was absent more
than 8 days annually. Polk also agreed that the Company
changed this policy. Asked on direct examination whether it
did so with the employees in May, Polk replied that he told
them that he would change the rule and let them know.b. Factual analysisWhat was the Company's prestrike rule on absenteeism?Although Polk contended that 8 days of absence annually re-
sulted in discharge, there is no documentary evidence to sup-
port this testimony. Although there are several employees'
status reports indicating discharge for excessive absenteeism,
none of them mentions the figure ``8,'' and none of the su-
pervisors testified about these reports, not even Claudia Tay-
lor, who signed two of them17and who was a witness.Set against Respondent's evidence is Sheila Watkins'uncontradicted testimony that she was absent 10 times during
the 12 months preceding the walkout without being dis-
ciplined. As indicated, Watkins, corroborated by Walker,
stated that employees could be absent a reasonable number
of times, provided that they called in beforehand.There is no documentary support for Polk's rigid 8-dayrule. Although the Company may have discharged some em-
ployees for excessive absenteeism, these may have been
``unreasonable'' absences. I credit Watkins and Walker.I turn next to the Company's admitted new rule. TheCompany contends that it went from 8 to 25 allowed days
of absence, out of concern for its employees' welfare. The
evidence does not support this contention. Although it is true
that an employee with five ``occurrences'' of 5-day absences,
each for one cause, would have been absent 25 days before
reaching termination, an employee with six 1-day absences,
or ``occurrences,'' would reach automatic discharge before
the asserted but unproved prior limit of eight absences. It is
obvious that this rule, coupled with Polk's threat to discharge
employees who were absent too many times, had a delete-
rious effect on the employees' welfare.Finally, the Company's argument that it promulgated thenew rule in May is without merit.18Polk did not so contend.Although the Company argues that this timing is evidenced
by its statement to the Board, statements of position do not
constitute evidence. Moreover, the statement of position is
contradicted by the posting, which gives the effective date as
June 1. The Company's argument is further compromised by
the written legend on the posting, giving still another date,
October 11, as the effective date.I conclude that Respondent announced a new absenteeismpolicy in mid to late 1992, and that it was adverse to its em-
ployees' interests.3. The alleged change in vacation paya. Summary of the evidenceRespondent had both hourly rates of pay and productionrates. The hourly rates were utilized when an employee was
in training. Watkins was paid an hourly rate for 3 months
after being hired. With respect to the production rate, Wat-
kins and Walker agreed that it was based on the amount of
meat which the employee obtained from the boxes. Watkins
however averred that she did not know what this rate was,
because Respondent never explained it to the employees.Watkins also testified without contradiction that, prior tothe strike, she and other employees received 40 hours of pay
for 1 week's vacation. In July, after the strike, she received
only 32 hours of pay. Watkins further affirmed that, after the
strike, in May or June, an employee in the breakroom asked
Polk why she wasn't getting 40 hours of vacation pay. Polk
replied: ``Why get 40 hours for vacation pay when you are
not working 40 hours?'' Mattie Walker testified that a
change was made in vacation pay after the walkout.The posted notice covering absenteeism also had a proce-dure for computing vacation pay. Employees with 1 year of
service received a 1-week vacation, and employees with 5
years received 2 weeks. The amount of vacation pay was cal- 409TUSCALOOSA QUALITY FOODS19G.C. Exh. 2.20R. Exh. 11.21R. Br. 8±9.22G.C. Exh. 13, p. 16.culated by the gross pay of the previous year divided by thenumber of weeks worked.19Respondent introduced a purported proposal to it from theUnion dated December 9, in which a 1-year employee's va-
cation pay would be his ``average'' weekly wage over the
preceding year. The legend ``OK 2/10, per Lonnie'' appears
in the margin.20b. Factual analysisRespondent argues that Watkins was paid a productionrate, not an ``hourly'' rate, and that the General Counsel
failed to ``provide the formula'' under which the prestrike
``hourly'' rate was reduced after the strike.21The fact however, that there was a change in the vacationpay is established by the unrebutted testimony of Watkins
and Walker. Watkins contended that it was reduced. This
contention is buttressed by the fact that Respondent saw fit
to include a method of calculating vacation pay in a notice
which included other new rules. The General Counsel thus
established a prima facie case that there was a change in va-
cation pay which was adverse to the employees' interests.Respondent was silent in the face of this testimony. I con-
clude that Respondent did reduce the amount of vacation
pay. The exact formula of the reduction can be ascertained
in a compliance proceeding. Future Ambulette, 293 NLRB884, 893 (1989).Although Watkins testified that she overheard the ex-change between Polk and another employee, recited above,
in ``May or June,'' the change itself was announced in a no-
tice which said that its effective date (the earliest one) was
June 1, and Watkins did not see the notice until August or
September. The evidence is insufficient to establish that the
change was made before June 1, or that employees were put
on notice of such change before that date.Regarding the legend on the asserted union proposal, Polktestified that he bargained with the Union's representatives.
There was no testimony about this legend. The parties stipu-
lated that one of the ground rules in bargaining was that a
tentative agreement was dependent on the parties reaching an
overall agreement.In the absence of any testimony from Respondent that itreached agreement on this issue, or, that the legend was
made by Polk or somebody acting under his direction, I can-
not conclude that the document evidences any agreement by
the parties. It covers only one issue out of three which are
relevant. The stipulation of the parties buttresses this conclu-
sion. Since this document came into being subsequent to
February 1993, I conclude that the digits ``2/10'' refer to
February 1994, if they mean anything. This was subsequent
to the alleged violation.C. The Discharge of Carl Fulgham1. Summary of the evidenceFulgham was hired in March 1991. At the time of thestrike, he was a support employee for the deboners on the
first shift. Fulgham participated in the strike. According to
his uncontradicted testimony, Plant Manager Polk said thatthe employees would be fired if they did not come back towork. Polk however, was only taking back the employeesthat he needed, and Fulgham did not return until about a
month after the strike ended.The Union published an article about the strike in its MineWorkers Journal. It cited long hours, minimum pay, uncer-
tain quitting time, and unsafe working conditions. Fulgham
was quoted in the article as saying that the employees would
either make the place better or close it down.22The publica-tion was widely distributed to employees in early August,
and copies were left in the breakroom, which was frequented
by management.When Fulgham returned, he was assigned to the cleaningcrew on the night shift. He asked Plant Manager Polk for his
old job on the first shift, but Polk said there were no open-
ings.Polk was replaced by a new plant manager, Bill Traywick,on August 16. Traywick had been employed elsewhere by
the Company, and knew about the walkout. He testified that
he had a conversation on August 17 with Fulgham, in which
the latter asked why he had to ``break down'' a machine.
They ``argued'' about it, but Traywick finally told Fulgham
that he would ``work it out.'' This testimony was elicited
from Traywick on cross-examination, after his attention was
directed to his pretrial affidavit. Fulgham, on the other hand,
testified that Traywick told him that he had to break down
the deboning machine and clean the stuffing machine.
Fulgham agreed that it was his job to perform these functions
and denied that he ever argued with Traywick about the mat-
ter, or refused to do this work.Two days later, on August 9, Fulgham and Traywick hadanother conversation before Fulgham's shift began. It cov-
ered two subjects, cleaning the machines, and Fulgham's re-
quest for reassignment to the first shift. Fulgham testified
that Traywick told him to break down the machines, and that
Fulgham agreed to do so without argument. Traywick, on the
other hand, contended that Fulgham refused to do so.
Traywick agreed that Fulgham's shift had not yet started.Fulgham then repeated his request, made previously toformer Plant Manager Polk, to be reassigned to the first shift.
Traywick refused. Fulgham's version of his own response
was that he said he would ``talk to some one else.'' ``What
did you say?'' Traywick asked, and Fulgham repeated his
statement. Traywick testified in similar manner, adding that
Fulgham stated, ``by God, he [Traywick] would see it.''Traywick then went to his office and examined Fulgham'sfile. He determined that Fulgham had previously been
charged with insubordination. Traywick did not make any in-
quiry about this among other supervisors and could not recall
the precise nature of the matter. Fulgham testified that he
was charged with insubordination for asking a supervisor
why a lunch period had been cut in half.Fulgham's shift had not yet started. After a visit to a near-by store however, he was directed to Traywick's office.
There, according to Fulgham, the plant manager told him
that he was fired for ``threatening'' Traywick. Fulgham
asked what he had said that Traywick interpreted as a threat,
and the latter replied that he ``felt threatened'' when
Fulgham said he would see somebody else about the re-
quested reassignment. 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23G.C. Exh. 7.24Taylor testified that Thomas had completed her training periodon the day she was terminated. On the other hand, Taylor stated in
a pretrial affidavit that Thomas was discharged ``when she was un-
able to make the yield more than 30 days after she had been on the
line, although it was before the first day that she was on production
for pay purposes.'' At the hearing, Taylor denied stating this to the
Board investigator.25See fn. 23, supra.26See fn. 25, supra.27Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 889 (1stCir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v.Transportation Management Corp., 464 U.S. 393 (1983).Traywick contended that he fired Fulgham because he re-fused to break down the machines, threatened the plant man-
ager, and ``cussed'' him. He also considered Fulgham's prior
``insubordination.'' When asked what he told Fulgham how-
ever, Traywick replied that he merely said he was fired.
Traywick testified that he called in two witnesses to observe
the firing.2. Factual analysisThere is no evidence that Traywick ever gave ``cussing''or failure to break down and clean the machines as he reason
for the discharge in his final conversation with Fulgham. His
two witnesses were not called to testify. I credit Fulgham's
testimony, not contradicted by Traywick, that the plant man-
ager told him he was fired for threatening TraywickÐby tell-
ing him that he, Fulgham, would see somebody else about
his requested transfer to the first shift.Although the issue of whether Fulgham in fact refused tobreak down and clean the machines is of lesser signifi-
canceÐbecause of Traywick's failure to state this as a reason
during the exit interviewÐI note that Fulgham was not actu-
ally at work when he supposedly refused to obey this order.
I credit his denial that he did refuse to do so.D. The Discharge of Dorothy Thomas1. Summary of the evidenceDorothy Thomas, the alleged discriminatee, did not testify,and the facts must be gleaned from one document and the
uncertain testimony of Supervisor Claudia Taylor.The document is a letter signed by Respondent's payrollclerk. It states that Thomas was terminated on September 7,
1993, because she was unable to make the yield, and that her
last day of pay was September 17.23According to Taylor, Thomas was given 30 days of train-ing on the cone device. Taylor further averred that existing
employees were given 30 days to learn the new procedure,
but new employees were given 90 days. Employees in train-
ing were paid a base rate rather than the production rate.After the 30 days, according to Taylor, Thomas was given2 more weeks of training, but never made the yield. She
made the 15-box requirement for 1 day, but only ``with
help.''24Taylor testified that she made the decision to dischargeThomas because she had been ``told'' to do so if an em-
ployee did not make the yield or could not complete 15
boxes.As indicated above, Taylor testified that employees notmaking the production requirements were paid a $5 hourly
wage and were not discharged. She averred that this started
in ``early 1993,'' when they ``changed over to the cone
line.'' As set forth above, the Company instituted this proce-
dure in December 1992.2. Factual analysisOn the basis of Respondent's document, I find that Thom-as was terminated on September 7.25Since she was trainedon use of the cone on line 3, for 6 weeks, she came over
from line 2, where she had been a hand deboner, in late July.Neither the yield requirement, cited in Respondent's letteras the reason for Thomas' discharge,26nor the yield an 15-box requirements referred to by Taylor, were in effect or en-
forced prior to the May walkout. Further, at the time of
Thomas' discharge, employees who did not meet these re-
quirements were not discharged, but, rather, were paid a $5
hourly rate. There is no evidence that any employee other
than Thomas was discharged for failure to meet the require-
ments.E. Legal Analysis and Conclusions1. Applicable principlesThe General Counsel has the burden of establishing aprima facie case that is sufficient to support the inference
that protected conduct was a motivating factor in an employ-
er's decision to discipline an employee. Once this is estab-
lished, the burden shifts to the employer to demonstrate that
the discipline would have been administered even in the ab-
sence of the protected conduct.272. The changes in rulesI have found that the employees engaged in a strike of 1week beginning May 11, and that Respondent thereafter
made changes in its rules. For the first time, it stated that
employees who did not debone 15 boxes daily, and derive
56.5 percent of meat from the boxes, would be discharged.
Although Respondent did not implement this rule except in
the case of Dorothy Thomas, it took employees who failed
to meet the requirements off the production rate and paid
them $5 hourly.Prior to the strike, the employees were allowed a reason-able number of absences, provided that they called in before-
hand. After the strike, Respondent posted a rule whereby an
employee would automatically be discharged with 6 separate
days of absenteeism per year and threatened employees that
they would be fired if they were absent too many times.Prior to the strike, the Company allowed employees 40hours of vacation pay. After the strike, it implemented a new
formula for computing vacation pay which resulted in a re-
duction in such pay.The Company advanced no reason for these new rulesother than the contention that it gave the employees more
``sick days'' (which I reject). The timing of these changesÐ
all of them subsequent to the strike, and some after the July
electionÐand the absence of any plausible explanation for
their implementation, constitute evidence that they were in
retaliation for the strike and the employees' overwhelming
vote for the Union. There is nothing to indicate that Re-
spondent would have implemented these rules absent the em-
ployees' concerted activity. 411TUSCALOOSA QUALITY FOODS28See also Mesa Vista Hospital, 280 NLRB 298 (1986);Presbyterian/St. Luke's Medical Center, 258 NLRB 93, 99 (1981),enfd. 723 F.2d 1468 (10th Cir. 1983); Times Publishing Co., 231NLRB 207, 208 (1977).29Thomas was the only employee discharged for violation of thenew production rules. It is obvious that other employees also vio-
lated the rules, since Supervisor Taylor testified that those employees
who did not meet the production requirements were not fired but
paid $5 hourly. This establishes that the discharge of Thomas was
a disparate application of Respondent's new production rule. Al-
though this constitutes additional evidence of discriminatory motiva-
tion, I need not rely on it in light of the rationale set forth above.Although the Company introduced evidence purporting toshow that the parties reached agreement on a new vacation
formula, no final agreement was reached, the asserted agree-
ment took place if at all subsequent to the rule change, and
the other two rule changes are not even mentioned.There is insufficient evidence to establish that any of thesechanges took place prior to June 1. Accordingly, Respond-
ent's 10(b) defense is without merit.I conclude Respondent by these actions violated Section8(a)(3) and (1) of the Act. EDP Medical Computer Systems,284 NLRB 1232, 1266 (1987); Future Ambulette, supra.3. The discharge of Carl FulghamRespondent's unlawful changes of rules demonstrate itsanimus toward the Union. In early August, a union journal
published an article about the strike, listing the employees'
complaints. Fulgham was quoted in this article as saying that
the employees would make the plant better or close it down.
The article was widely distributed to employees and copies
were left in the breakroom, which was frequented by man-
agement. On the basis of this article and the fact that
Fulgham was a striker, I conclude that Respondent knew that
he was a vocal union supporter. Jakel Motors, 288 NLRB730, 740 (1998), enfd. 875 F.2d 644 (7th Cir. 1989). The
Company's animus and the timing of Fulgham's discharge,
shortly after appearance of the union publication, establish
the General Counsel's prima facie case.Traywick discharged Fulgham assertedly because he``threatened'' the plant manager by telling him that he,
Fulgham, would see somebody else about Traywick's denial
of Fulgham's transfer request. This reasoning has no merit.
The Board has held that an employee's statement to a super-
visor that he would seek redress for his grievances from the
Board did not constitute a threat justifying discharge. KayFries Inc., 265 NLRB 1077, 1092 (1982). Fulgham's state-ment was vague, and did not contain any threat of physical
harm to Traywick. I conclude that the asserted reason was
pretextual, and that Respondent discharged Fulgham because
of his union activity, in violation of Section 8(a)(3) and (1).4. The discharge of Dorothy ThomasThomas was discharged becaus she failed to meet Re-spondent's new rules, either the new yield requirement, or
that plus the 15-box requirement. However, these rules them-
selves were unlawful, and it is well established that discharge
of an employee because of violation of an unlawful rule is
itself violative of the Act. Crestfield Convalescent Home,287 NLRB 328 (1987).28In Baptist Memorial Hospital, 229NLRB 45 (1977), where an employee was discharged forfailure to obey an unlawful rule, the Board found that Sec-
tion 8(a)(3) and (1) had been violated and ordered reinstate-
ment and backpay. More recently, in Hyatt Regency Mem-phis, 296 NLRB 259 (1989), the Board held that the dis-charges of employees because they violated the employer's
more stringent enforcement of its sign-in/sign-out rule, in re-taliation for it employees' selection of the Union, violatedSection 8(a)(3) and (1).The facts in the Hyatt Regency case are almost identicalwith those involving the discharge of Dorothy Thomas. The
employees went on strike, selected the union, and the com-
pany responded with more stringent and discriminatory rules.
Thomas was discharged for violation of one of those rules.
On the rationale set forth in the cases cited above, I conclude
that this action violated Section 8(a)(3) and (1) of the Act.29In accordance with my findings above, I make the follow-ingCONCLUSIONSOF
LAW1. The Respondent, Tuscaloosa Quality Foods, Inc., is anemployer engaged in commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. The Union, International Union, United Mine Workersof America, is a labor organization within the meaning of
Section 2(5) of the Act.3. Respondent committed unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act by engaging
in the following conduct:(a) In retaliation for its employees' union activities, pro-mulgating or more stringently enforcing its rules so as to (1)
require employees to debone 15 boxes of meat daily, and de-
rive 56.5 percent of meat from the contents of the boxes; (2)
change the rules for absenteeism from one allowing reason-
able absences coupled with a call-in requirement, to one
mandating discharge in circumstances which could include
only 6 days of absence annually; and (3) change the formula
for computing vacation pay so as to reduce the amount to
which the employees were entitled.(b) Discharging employee Carl Fulgham on August 19,1993, because of his union and other protected activities.(c) Discharging employee Dorothy Thomas on September7, 1993, because she violated a rule which Respondent un-
lawfully promulgated in retaliation for the employees' union
activities.4. The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYIt having been found that Respondent has engaged in cer-tain unfair labor practices, it is recommended that it be or-
dered to cease and desist therefrom and take certain affirma-
tive action designed to effectuate the purposes of the Act.It having been found that Respondent promulgated ormore stringently enforced rules in retaliation for it employ-
ees' union activities, it will be recommended that it rescind
its more stringent enforcement of its rules relating to produc-
tion and yield, its disciplinary steps relating to absenteeism,
and its new formula for calculating the amount of vacation
pay due its employees. I shall also recommend that Respond- 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
30Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. §6621. Interest accrued before January 1,

1987 (the effective date of the amendment) shall be computed as in
Florida Steel Corp., 231 NLRB 651 (1977).31If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.32If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ent be ordered to reimburse employees for any vacation paywhich it unlawfully withheld from them, with interest.It having been found that Respondent unlawfully dis-charged employee Carl Fulgham on August 19, 1993, and
employee Dorothy Thomas on September 7, 1993, it is rec-
ommended that Respondent be ordered to offer them rein-
statement to their former positions, without prejudice to their
seniority or other rights and privileges, or, if any such posi-
tion does not exist, to a substantially equivalent position, dis-
missing, if necessary, any employee hired to fill the position,
and to make them whole for any loss of earnings they may
have suffered by reason of Respondent's unlawful conduct
by paying each of them a sum of money equal to the amount
he or she would have earned from the date of his or her un-
lawful discharge to the date of an offer of reinstatement less
net earnings during such period, to be computed in the man-
ner established by the Board in F.W. Woolworth Co
., 90NLRB 289 (1950), with interest as computed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).30I shall also recommend the posting of notices.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended31ORDERThe Respondent, Tuscaloosa Quality Foods, Inc., Tusca-loosa, Alabama, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Formulating and enforcing a rule requiring its employ-ees to debone 15 boxes of meat daily and derive 56.5 percent
of meat from the contents of the boxes.(b) Formulating and enforcing a rule on absenteeism morestringent than its prior rule of allowing a reasonable number
of absences coupled with a requirement that the employee
call in prior to the scheduled worktime.(c) Applying a formula for calculating its employees' va-cation pay so as to reduce the pay.(d) Discouraging membership in International Union,United Mine Workers of America, or any other labor organi-zation, by changing its rules or discharging employees in re-taliation for their union activities, or by discriminating
against them in any other manner with respect to their hire,
tenure of employment, or terms and conditions of employ-
ment.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind its formulation of or more stringent enforce-ment of the rules described in paragraphs 1(a), (b), and (c)
above.(b) Offer Carl Fulgham and Dorothy Thomas reinstatementto their former positions or, if any such position no longer
exists, to a substantially equivalent position, dismissing, if
necessary, any employee hired to fill the position, and make
each of them whole for any loss of earnings either may have
suffered by reason of Respondent's unlawful discharges of
them, in the manner described in the remedy section of this
decision.(c) Reimburse employees, with interest, for any vacationpay which it unlawfully withheld from them.(d) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, employee transfer
records, jobsite rosters and all other records necessary to ana-
lyze the amount of backpay and other reimbursements due
under the terms of this Order.(e) Post at its facilities at Tuscaloosa, Alabama, copies ofthe attached notice marked ``Appendix.''32Copies of the no-tice, on forms provided by the Regional Director for Region
10, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(f) Notify the Regional Director for Region 10 in writingwithin 20 days from the date of this Order what steps the
Respondent has taken to comply.